               Case 1:13-cr-00847-KMK Document 361 Filed 07/20/21 Page 1 of 1
               Case 1:13-cr-00847-KMK Document 362 Filed 07/21/21 Page 1 of 1
                                      TANNER & ORTEGA, L.L.P.
                                               ATrORNEYS AT LAW
                                          WWW.TANNERORTEGA.COM
                                              HOWARDE.TANNER*
                                                HUGO G. ORTEGA
                                                                            MEMO ENDORSED
                                           •MEMBEROFN.Y .. NJ.ANDD.C. BAR


NEW YORK CITY omcE                                                                  WlllTE PLAINS OFFICE
299 BROADWAY                                                                               175 MAIN STREET
SUITE 1700                                                                                         SUITE800
NEW YORK, NY 10007                                                                  WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333                                                                 OFFICE: (914) 358-5998
FAX: (212) %2-1778                                                                        FAX: (914) 761-0995


                                                                                    July 20, 2021

Honorable Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

By: ECF and Email/PDF

                                Re:     USA v. Charlie Jimenez, 13 Cr. 847 (KMK)
                                        Letter Motion for Leave to File Sur-Reply

Dear Judge Karas,

       I am in receipt of the Government's Sentencing Submission (ECF Doc No. 360) and exhibits in the
above matter. I wish to briefly address certain representations made by the Government in their letter and
therefore request leave to file a sur-reply by no later than Friday, July 23, 2021.

          Thank you for your consideration of this application.


             Granted .
                                                                                    Very truly yours,




                                                                                1WC'~
                                                                                    Howard E. Tanner

 cc:      AUSA Steven J. Kochevar (By ECF and Email/PDF)
          AUSA James McMahon (By ECF and Email/PDF)
